Exhibit 10.1

 

EXECUTION COPY

 

SECOND AMENDMENT AGREEMENT dated as of October 4, 2011 (this “Agreement”), to
Amended and Restated Credit Agreement dated as of April 16, 2009, as amended by
that certain First Amendment, dated as of May 15, 2009 (the “Original Credit
Agreement”), among LEVEL 3 COMMUNICATIONS, INC. (“Level 3”), LEVEL 3
FINANCING, INC., as Borrower (the “Borrower”), the LENDERS party thereto,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arranger and
Joint Bookrunner, MORGAN STANLEY & CO. INCORPORATED, as Joint Lead Arranger,
Joint Bookrunner and Syndication Agent, BANC OF AMERICA SECURITIES LLC, as Sole
Lead Arranger and Sole Bookrunner for the Tranche B Term Loans, CITIGROUP GLOBAL
MARKETS, INC., CREDIT SUISSE SECURITIES (USA) LLC and WACHOVIA BANK, N.A., as
Co-Documentation Agents, and MERRILL LYNCH CAPITAL CORPORATION, as
Administrative Agent and Collateral Agent.

 

Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Original Credit Agreement or the Restated Credit
Agreement (as defined below), as the context may require.

 

Level 3 has entered into an agreement and plan of amalgamation dated as of
April 10, 2011 (together with all exhibits and schedules thereto, and all
definitive documentation relating thereto, the “Acquisition Agreement”) with
Apollo Amalgamation Sub, Ltd., an exempt company with limited liability
organized under the laws of Bermuda (“AcquireCo”), and Global Crossing Limited,
an exempt company with limited liability organized under the laws of Bermuda
(“Global Crossing”), pursuant to which AcquireCo and Global Crossing will
amalgamate with the amalgamated entity, Level 3 GC, Ltd. (“Level 3 GC”),
surviving as a direct or indirect Wholly Owned Subsidiary of Level 3 (the
“Acquisition”).

 

In connection with the Acquisition and on or prior to the Second Restatement
Effective Date (as defined below), (a) Global Crossing will repay or prepay (or
the Borrower will tender for and cancel or otherwise cause to be extinguished)
(i) the Existing Global Crossing Notes (as defined below) and (ii) all other
Indebtedness of Global Crossing and its Subsidiaries to the extent such other
Indebtedness would not be permitted under the Restated Credit Agreement as of
the Second Restatement Effective Date after giving effect to the Transactions
(as defined below) (collectively, the “Existing Global Crossing Debt
Repayment”), (b) the Borrower will obtain the Tranche B II Term Loans, (c) the
Borrower will assume the obligations under and obtain the proceeds of senior
unsecured notes in an aggregate principal amount of not more than $1,200,000,000
previously issued by an Unrestricted Subsidiary of the Borrower (the “Senior
Notes”), (d) Level 3 GC shall, by way of contribution, merger or other means of
transfer, become

 

--------------------------------------------------------------------------------


 

a direct or indirect Wholly Owned Subsidiary of the Borrower and (e) Level 3 and
the Borrower will pay the fees, expenses and premiums incurred in connection
with the foregoing.  The Acquisition, the Existing Global Crossing Debt
Repayment, the incurrence of the Tranche B II Term Loans, the issuance of the
Senior Notes and the other transactions contemplated hereby are collectively
referred to herein as the “Transactions”.

 

References herein to the “Existing Global Crossing Notes” shall mean,
collectively, the (a) (i) 10.75% Senior Secured Notes due 2014 and (ii) 11.75%
Senior Secured Notes due 2014, in each case issued by Global Crossing (UK)
Finance PLC and (b) (i) 12.00% Senior Secured Notes due 2015 and (ii) 9.00%
Senior Unsecured Notes due 2019, in each case issued by Global Crossing.

 

Pursuant to Section 9.02(d) of the Original Credit Agreement, (a) the Original
Credit Agreement and the other Loan Documents may be amended to establish, among
other things, one or more additional classes of term loans by an agreement in
writing entered into by Level 3, the Borrower, the Administrative Agent, the
Collateral Agent and each person (including any Lender) agreeing to make such
additional term loans, but without the consent of any other Lender, (b) the
Borrower has requested that the Tranche B II Term Lenders make Tranche B II Term
Loans available to the Borrower in an aggregate principal amount of $650,000,000
on the terms provided for herein and in the Restated Credit Agreement, the net
proceeds of which, together with additional funds of the Borrower, will be
advanced by the Borrower to Level 3 LLC on the Second Restatement Effective Date
in an amount equal to the aggregate principal amount of the Tranche B II Term
Loans made, against delivery of the Loan Proceeds Note (as increased by the
amount of $650,000,000 to evidence such loan made by the Borrower to Level 3 LLC
on the Second Restatement Effective Date), and (c) the Tranche B II Term Lenders
are willing to become parties hereto and to the Restated Credit Agreement, and
to extend Tranche B II Term Loans having the terms and conditions provided for
herein and in the Restated Credit Agreement.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.  Amendment and Restatement of the Original Credit Agreement, the
Collateral Agreement and the Loan Proceeds Note.  (a)  Effective as of the
Second Restatement Effective Date, the Original Credit Agreement (excluding,
except as expressly set forth herein, any schedule or exhibit thereto, each of
which shall remain as in effect immediately prior to the Second Restatement
Effective Date) is hereby amended and restated to be in the form attached as
Annex I hereto (the Original Credit Agreement, as so amended and restated, being
referred to as the “Restated Credit Agreement”).

 

(b)  Effective as of the Second Restatement Effective Date, Schedule 2.01 to the
Original Credit Agreement is hereby amended to include the information on
Schedule 2.01(a) attached hereto.

 

2

--------------------------------------------------------------------------------


 

(c)  Effective as of the Second Restatement Effective Date, Exhibits A, C-2 and
H to the Original Credit Agreement are hereby amended and restated to be in the
form of Exhibits A, C-2 and H, respectively, attached hereto.

 

(d)  Effective as of the Second Restatement Effective Date, the Collateral
Agreement is hereby amended and restated to be in the form attached hereto as
Exhibit C-2.

 

(e)  Effective as of the Second Restatement Effective Date, the Loan Proceeds
Note is hereby amended and restated to be in the form attached hereto as
Exhibit H.

 

SECTION 2.  Collateral and Guarantees.  (a)  Notwithstanding anything to the
contrary in the Restated Credit Agreement or any other Loan Document, solely
with respect to any Regulated Guarantor Subsidiary or any Regulated Grantor
Subsidiary, (i) any Guarantee provided by any Regulated Guarantor Subsidiary
under any Security Document shall initially be deemed not to Guarantee the
Tranche B II Term Obligations, (ii) any Liens on, or other security interests in
or pledges of, assets granted by such Regulated Grantor Subsidiary under any
Security Document shall initially be deemed not to secure the Tranche B II Term
Obligations and (iii) the Guarantee and Collateral Requirement, insofar as it
relates to the Tranche B II Term Obligations, shall initially not be required to
be satisfied in respect of such Regulated Guarantor Subsidiary or Regulated
Grantor Subsidiary, as the case may be.  At such time as the General Counsel,
the Chief Legal Officer, any Assistant Chief Legal Officer or any Assistant
General Counsel of Level 3 shall have delivered to the Administrative Agent
written notice that the Tranche B II Guarantee Permit Condition shall have been
satisfied with respect to any Regulated Guarantor Subsidiary, (x) clause (i) of
the first sentence of this paragraph (a) shall become inoperative with respect
to such Regulated Guarantor Subsidiary and such Regulated Guarantor Subsidiary
shall automatically be deemed to Guarantee the Tranche B II Term Obligations as
provided in the Security Documents, and (y) the Guarantee and Collateral
Requirement, insofar as it relates to Guarantees by such Regulated Guarantor
Subsidiary of the Tranche B II Term Obligations, shall be required to be
satisfied in respect of such Regulated Guarantor Subsidiary.  At such time as
the General Counsel, the Chief Legal Officer, any Assistant Chief Legal Officer
or any Assistant General Counsel of Level 3 shall have delivered to the
Administrative Agent written notice that the Tranche B II Collateral Permit
Condition shall have been satisfied with respect to any Regulated Grantor
Subsidiary, (x) clause (ii) of the first sentence of this paragraph (a) shall
become inoperative with respect to such Regulated Grantor Subsidiary and such
Regulated Grantor Subsidiary shall automatically be deemed to grant Liens on,
security interests in and pledges of its assets to secure the Tranche B II Term
Obligations as provided in the Security Documents and (y) the Guarantee and
Collateral Requirement, insofar as it relates to the granting of Liens, security
interests and pledges to secure the Tranche B II Term Obligations shall be
required to be satisfied in respect of such Regulated Grantor Subsidiary.

 

(b)  Each of Level 3 and the Borrower (i) will endeavor, and cause each
Regulated Guarantor Subsidiary and Regulated Grantor Subsidiary to endeavor, in

 

3

--------------------------------------------------------------------------------


 

good faith using commercially reasonable efforts, to (A) cause the Tranche B II
Guarantee Permit Condition and the Tranche B II Collateral Permit Condition to
be satisfied with respect to each Regulated Guarantor Subsidiary and Regulated
Grantor Subsidiary at the earliest practicable date and (ii) will cause the
General Counsel, the Chief Legal Officer, any Assistant Chief Legal Officer or
any Assistant General Counsel of Level 3 to deliver to the Administrative Agent
the applicable notice referred to in paragraph (a) of this Section promptly (and
in any event within 5 Business Days) following satisfaction of the Tranche B II
Guarantee Permit Condition or the Tranche B II Collateral Permit Condition in
respect of any Regulated Guarantor Subsidiary or Regulated Grantor Subsidiary,
each of which is a Guarantor and/or Grantor with respect to any other Class of
Loans.  For purposes of this Section, the requirement that Level 3, the Borrower
or any Subsidiary of Level 3 use “commercially reasonable efforts” shall not be
deemed to require it to make material payments in excess of normal fees and
costs to or at the direction of Governmental Authorities or to change the manner
in which it conducts its business in any respect that the management of Level 3
shall determine in good faith to be adverse or materially burdensome.  Upon the
reasonable request of Level 3 or the Borrower, the Administrative Agent and the
Tranche B II Term Lenders will cooperate with Level 3 and the Borrower as
necessary to enable them to comply with their obligations under this Section.

 

(c)  For purposes of this Section, the following terms have the meanings
specified below:

 

“Regulated Grantor Subsidiary” means Level 3 Communications, LLC, WilTel
Communications, LLC, Broadwing, LLC, Broadwing Communications, LLC, TelCove
Operations, LLC and Global Crossing Telecommunications, Inc.

 

“Regulated Guarantor Subsidiary” means Level 3 Communications, LLC, WilTel
Communications, LLC, Broadwing Communications, LLC, TelCove Operations, LLC and
Global Crossing Telecommunications, Inc.

 

“Tranche B II Collateral Permit Condition” means, with respect to any Regulated
Grantor Subsidiary, that such Regulated Grantor Subsidiary has obtained all
material (as determined in good faith by the General Counsel of Level 3)
authorizations and consents of Federal and State Governmental Authorities, if
any, required in order for it to become a Grantor in respect of the Tranche B II
Term Obligations under the Collateral Agreement and to satisfy the Guarantee and
Collateral Requirement with respect to the Tranche B II Term Obligations,
insofar as the authorizations and consents so permit.

 

“Tranche B II Guarantee Permit Condition” means, with respect to any Regulated
Guarantor Subsidiary, that such Regulated Guarantor Subsidiary has obtained all
material (as determined in good faith by the General Counsel of Level 3)
authorizations and consents of Federal and State Governmental Authorities, if
any,  required, in order for it to become a Guarantor in respect of the
Tranche B II Term Obligations under the Guarantee Agreement and to satisfy the
Guarantee and Collateral

 

4

--------------------------------------------------------------------------------


 

Requirement with respect to the Tranche B II Term Obligations, insofar as the
authorizations and consents so permit.

 

SECTION 3.  Benefits of Loan Documents.  The Tranche B II Term Loans shall be
entitled to all the benefits afforded by the Restated Credit Agreement and the
other Loan Documents and shall benefit equally and ratably (except as provided
in Section 2 above) from the Guarantees created by the Guarantee Agreement and
the security interests created by the Collateral Agreement and the other
Security Documents.

 

SECTION 4.  Representations and Warranties.  Each of Level 3 and the Borrower
represents and warrants to the Lenders that:

 

(a)  the execution, delivery, and performance by each of Level 3, the Borrower
and the other Loan Parties of this Agreement, and the consummation of the
transactions contemplated hereby by each Loan Party on the Second Restatement
Effective Date, are within the powers of Level 3, the Borrower or such other
Loan Party, as applicable, and have been duly authorized by all necessary
corporate or other action and, if required, stockholder or member action;

 

(b)  this Agreement has been duly executed and delivered by Level 3, the
Borrower and each other Loan Party and constitutes, and each other Loan Document
to which any Loan Party is a party constitutes, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

 

(c)  the representations and warranties of (i) Level 3 and the Borrower
contained in Article III of the Original Credit Agreement and (ii) each Loan
Party contained in any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that (A) the representations and warranties contained in
Section 3.04(a) of the Original Credit Agreement shall be deemed to refer to the
most recent financial statements furnished pursuant to Section 5.01(a) of the
Original Credit Agreement, (B) references in such representations and warranties
and the definition of “Disclosed Matters” to the “Effective Date” shall be
deemed to be references to the “Second Restatement Effective Date”,
(C) references to “January 1, 2007” and “March 12, 2007” in the definition of
“Disclosed Matters” and Section 3.04(c) shall be deemed to be references to
“January 1, 2011” and “October 4, 2011”, respectively, (D) Section 3.06(a) shall
be deemed to include the following phrase in the parenthetical after the words
“Disclosed Matters”: “and as disclosed on Schedule 3.06 attached to the Second
Amendment Agreement”, and (E) references in such representations and warranties
to “Schedule 3.12” and

 

5

--------------------------------------------------------------------------------


 

“Schedule 3.13” shall be deemed to be references to Schedule 3.12 and
Schedule 3.13, respectively, attached hereto;

 

(d)  none of Level 3, the Borrower or the other Subsidiaries of Level 3 is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock (as
defined in Regulation U of the Board).  No part of the proceeds of any
Tranche B II Term Loans will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, (i) to purchase or carry Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
Margin Stock or to refund indebtedness originally incurred for such purpose, or
(ii) for any purpose that entails a violation of, or that is inconsistent with,
the provisions of the Regulations of the Board, including Regulation U or
Regulation X; and

 

(e)  to the extent applicable, each Loan Party is in compliance, in all material
respects, with the PATRIOT Act (as defined below).

 

SECTION 5.  Ticking Fees.  The Borrower shall pay to each Tranche B II Term
Lender a ticking fee on its Tranche B II Term Commitment for each period set
forth in the table below at the rate per annum corresponding to such period. 
The ticking fee shall commence accruing on the date of final allocation of the
Tranche B II Term Commitments, as determined by the Lead Arrangers referred to
below (the “Allocation Date”), notice of which date shall be given by the Lead
Arrangers to the Borrower, and shall be payable to each Tranche B II Term Lender
on the Second Restatement Effective Date, if the Second Restatement Effective
Date occurs.  The ticking fee shall be computed on the basis of the actual
number of days elapsed in a year of 360 days.

 

Period

 

Ticking Fee Rate

From and including the Allocation Date through and including the 30th day
following the Allocation Date

 

0%

 

 

 

From and including the 31st day after the Allocation Date through and including
the 60th day following the Allocation Date

 

2.125%

 

 

 

From and including the 61st day after the Allocation Date through and including
the 90th day following the Allocation Date

 

4.25%

 

 

 

From and including the 91st day after the Allocation Date through but excluding
the Second Restatement Effective Date

 

The LIBO Rate for a three month Interest Period (after giving effect to the
1.50% “floor” set forth in the definition of LIBO Rate) as of the Second
Restatement Effective Date, plus 4.25%

 

6

--------------------------------------------------------------------------------


 

SECTION 6.  Effectiveness.  The amendment and restatement of the Original Credit
Agreement and the amendment or amendment and restatement of certain schedules
and exhibits thereto as set forth in Section 1 hereof, and the obligations of
the Tranche B II Term Lenders to make the Tranche B II Term Loans hereunder,
shall become effective on the first date (the “Second Restatement Effective
Date”) on which each of the following conditions shall have been satisfied (or
waived in accordance with Section 9.02 of the Restated Credit Agreement):

 

(a)  The Administrative Agent (or its counsel) shall have received from Level 3,
the Borrower, each other Loan Party, the Administrative Agent and each
Tranche B II Term Lender either (i) counterparts of this Agreement signed on
behalf of each such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include a fax or electronic transmission of a
signed signature page of this Agreement) that each such party has signed a
counterpart of this Agreement.

 

(b)  The Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., Deutsche Bank Securities Inc.,
Morgan Stanley Senior Funding, Inc. and Credit Suisse Securities (USA) LLC, as
joint lead arrangers and joint bookrunning managers for the Tranche B II Term
Loans (collectively, the “Lead Arrangers”), shall have received favorable
written opinions (addressed to the Administrative Agent, the Lead Arrangers and
the Tranche B II Term Lenders and dated the Second Restatement Effective Date)
of (i) Willkie Farr & Gallagher LLP, counsel for the Borrower, (ii) the Chief
Legal Officer or an Assistant General Counsel of Level 3, (iii) Potter
Anderson & Corroon LLP, Delaware local counsel, and (iv) Bingham McCutchen LLP,
regulatory counsel for the Borrower, covering such matters relating to the Loan
Parties, the Loan Documents or the transactions contemplated by this Agreement
as the Administrative Agent or the Lead Arrangers shall reasonably request.

 

(c)  The Administrative Agent and the Lead Arrangers shall have received such
documents and certificates as the Administrative Agent, the Lead Arrangers or
their counsel may reasonably request relating to the organization, existence and
good standing of each Loan Party, the authorization by the Loan Parties of the
transactions contemplated hereby and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent, the Lead Arrangers and
their counsel.

 

(d)  The Administrative Agent and the Lead Arrangers shall have received a
certificate signed by a Financial Officer of Level 3, dated the Second
Restatement Effective Date, confirming satisfaction of the conditions set forth
in paragraphs (e), (h), (i), (j) and (m) below and certifying that (i) the
representations and warranties made by Global Crossing in the Acquisition
Agreement that are material to the interests of the Lenders (but in each case
only to the extent Level 3

 

7

--------------------------------------------------------------------------------


 

or AcquireCo has the right to terminate its obligations under the Acquisition
Agreement as a result of a breach of such representations and warranties or to
the extent the accuracy of such representations and warranties is a condition
precedent to the obligations of Level 3 or AcquireCo under the Acquisition
Agreement) are true and correct in all material respects as of the Second
Restatement Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, (ii) the
representations and warranties set forth in Sections 4(a), 4(b), 4(d) and
4(e) hereof are true and correct as of the Second Restatement Effective Date and
(iii) the representations and warranties set forth in Section 4(c) hereof
relating to the representations and warranties contained in Sections 3.01, 3.02,
3.03(a), 3.03(b), 3.08, 3.16 and 3.19 of the Restated Credit Agreement (in each
case, substituting all references in Section 4(c) to the “Original Credit
Agreement” with references to the “Restated Credit Agreement” and all references
in Section 4(c) to the “date hereof” with references to the “Second Restatement
Effective Date”) are true and correct as of the Second Restatement Effective
Date.

 

(e)  Subject to Section 2 hereof, the Guarantee and Collateral Requirement shall
have been satisfied.

 

(f)  The Administrative Agent, the Lead Arrangers and the Tranche B II Term
Lenders shall have received all fees and other amounts due and payable to them
on or prior to the Second Restatement Effective Date, including the
reimbursement or payment of all reasonable out-of-pocket expenses for which
reasonably detailed invoices have been presented prior to the Second Restatement
Effective Date (including the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP, counsel for the Administrative Agent) incurred in
connection with this Agreement.

 

(g)  The Administrative Agent and the Lead Arrangers shall have received (i) a
completed (A) perfection certificate in the form of Annex II hereto (the “Second
Restatement Effective Date Perfection Certificate”) and (B) perfection
certificate in the form of Annex III hereto (the “Second Restatement Effective
Date Loan Proceeds Note Perfection Certificate”), each dated the Second
Restatement Effective Date and signed by a Financial Officer, in each case,
together with all attachments contemplated thereby, and (ii) the results of a
search of the Uniform Commercial Code (or equivalent) filings made with respect
to the Loan Parties in the jurisdictions contemplated by the Second Restatement
Effective Date Perfection Certificate and copies of the financing statements (or
similar documents) disclosed by such search and evidence reasonably satisfactory
to the Administrative Agent and the Lead Arrangers that the Liens indicated by
such financing statements (or similar documents) are permitted by Section 6.05
of the Restated Credit Agreement or have been released.

 

(h)  The Acquisition shall have been consummated, or substantially concurrently
with the borrowing of the Tranche B II Term Loans shall be

 

8

--------------------------------------------------------------------------------


 

consummated, in accordance with the Acquisition Agreement; provided that,
without the prior consent of the Lead Arrangers, no provision of the Acquisition
Agreement shall have been amended, supplemented or otherwise modified, and no
provision thereof shall have been waived by Level 3, in a manner that is
material and adverse to the interests of the Lenders.  Global Crossing shall
have become, or substantially concurrently with the borrowing of the
Tranche B II Term Loans shall become, a Wholly Owned Subsidiary of the Borrower.

 

(i)  Global Crossing or the Borrower shall have consummated, or substantially
concurrently with the borrowing of the Tranche B II Term Loans shall consummate
(or arrangements therefor reasonably satisfactory to the Lead Arrangers shall
have been made), the Existing Global Crossing Debt Repayment, and all
commitments and all Liens and Guarantees relating to the Indebtedness repaid or
extinguished pursuant thereto shall have been, or substantially concurrently
with the borrowing of the Tranche B II Term Loans shall be, terminated or
released.  After giving effect to the Transactions, Global Crossing and its
Subsidiaries shall have no Indebtedness other than (i) Guarantees in respect of
the Loans and the Senior Notes and (ii) other Indebtedness permitted under the
Restated Credit Agreement as of the Second Restatement Effective Date after
giving effect to the Transactions.

 

(j)  The incurrence of the Tranche B II Term Loans, including the Liens and
Guarantees provided in connection therewith pursuant to the Loan Documents, and
the consummation of the other Transactions shall not result in (i) a Default
under the Original Credit Agreement or a default or event of default under the
Existing Notes, the Parent’s Indentures or any other material Indebtedness of
Level 3 and its Subsidiaries or (ii) the creation or imposition of any Liens on
the assets of Level 3, the Borrower, Global Crossing or any of their respective
Subsidiaries (other than Liens created under the Loan Documents).

 

(k)  Level 3 and Global Crossing shall have made all annual and quarterly
filings required to be made by them pursuant to the Securities and Exchange Act
of 1934, as amended, and the Lead Arrangers shall have received (i) audited
consolidated balance sheets and related statements of operations, stockholders’
equity and cash flows of each of Level 3 and Global Crossing for each of the
three fiscal years most recently ended at least 90 days prior to the Second
Restatement Effective Date, which shall be prepared in accordance with GAAP,
(ii) unaudited consolidated balance sheets and related statements of operations,
stockholders’ equity and cash flows of each of Level 3 and Global Crossing for
each subsequent fiscal quarter ended at least 45 days prior to the Second
Restatement Effective Date, which shall be prepared in accordance with GAAP, and
(iii) a pro forma consolidated balance sheet and related pro forma consolidated
statement of operations of Level 3 as of the end of the most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
clause (i) or (ii) above and for the four consecutive fiscal quarters then
ended, prepared after giving effect to the Transactions and the other
transactions contemplated hereby as if they had occurred as of the last day
thereof (in the case of such balance sheet) or

 

9

--------------------------------------------------------------------------------


 

at the beginning of the four consecutive fiscal quarter period then ended (in
the case of such statement of operations), in each case meeting the requirements
of Regulation S-X for Form S-1 registration statements (but excluding
information required by Rule 3-10 under Regulation S-X).  The financial
statements required to be received by the Lead Arrangers pursuant to this
paragraph (k) shall be deemed to have been received when reports containing such
financial statements are posted by the applicable parties on the Securities and
Exchange Commission’s website on the internet at www.sec.gov.

 

(l)  The Administrative Agent and the Lead Arrangers shall have received a
certificate from Level 3 and the Borrower’s insurance broker as to the insurance
maintained by Level 3, the Borrower and each of the Restricted Subsidiaries.

 

(m)  Except as disclosed in the introductory paragraph to Article III or
Article IV of the Acquisition Agreement, since December 31, 2010, no (i) Company
Material Adverse Effect (as defined in the Acquisition Agreement) shall have
occurred and (ii) no Combined Material Adverse Effect shall have occurred.  For
purposes of this clause (l), “Combined Material Adverse Effect” means any event,
change, circumstance, effect, development or state of facts that, individually
or in the aggregate, (A) is or is reasonably likely to become, materially
adverse to the business, assets, financial condition, liabilities or results of
operations of Level 3, Global Crossing and their respective Subsidiaries, taken
as a whole; provided, however, that Combined Material Adverse Effect shall not
include the effect of any event, change, circumstance, effect, development or
state of facts arising out of or attributable to (1) general economic
conditions, (2) the industries in which the Level 3, Global Crossing and their
respective Subsidiaries operate, (3) changes in law, (4) changes in GAAP,
(5) the negotiation, execution, announcement, pendency or performance of the
Acquisition Agreement and the Amalgamation Agreement (as defined in the
Acquisition Agreement) or the transactions contemplated thereby or the
consummation of the transactions contemplated by the Acquisition Agreement and
the Amalgamation Agreement, (6) acts of war, armed hostilities, sabotage or
terrorism, or any escalation or worsening of any such acts of war, armed
hostilities, sabotage or terrorism threatened or underway as of the date of the
Acquisition Agreement, and (7) earthquakes, hurricanes, floods, or other natural
disasters, except, in the case of the foregoing clauses (1) and (2), to the
extent that such event, change, circumstance, effect, development or state of
facts affects Level 3, Global Crossing and their respective Subsidiaries in a
materially disproportionate manner when compared to the effect of such event,
change, circumstance, effect, development or state of facts on other Persons in
the industries in which Level 3, Global Crossing and their respective
Subsidiaries operate, or (B) would prevent or materially impair or materially
delay the ability of Level 3 or Global Crossing to perform its obligations under
the Acquisition Agreement and the Amalgamation Agreement or to consummate the
transactions contemplated thereby.

 

(n)  The Administrative Agent and the Lead Arrangers shall have received a
certificate signed by the chief financial officer of Level 3, dated the Second

 

10

--------------------------------------------------------------------------------


 

Restatement Effective Date, certifying (i) with respect to the incurrence of the
Tranche B II Term Loans and the Senior Notes, as to compliance with the Original
Credit Agreement, the Existing Notes, the Parent’s Indentures and any other
material Indebtedness of Level 3 and its Subsidiaries and (ii) that, immediately
following the making of the Tranche B II Term Loans on the Second Restatement
Effective Date and after giving effect to the application of the proceeds of the
Tranche B II Term Loans and the other Transactions, (A) the fair value of the
assets of Level 3 and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (B) the present fair saleable value of the property of Level 3 and
its Subsidiaries, on a consolidated basis, will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (C) Level 3 and its Subsidiaries on a
consolidated basis, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (D) Level 3 and its Subsidiaries, on a consolidated
basis, will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Second Restatement Effective Date.

 

(o)  The Administrative Agent and the Lead Arrangers shall have received
executed copies of the 8.125% Notes Indenture, any 8.125% Notes Supplemental
Indentures and the 8.125% Offering Proceeds Note.

 

(p)  At least 3 Business Days prior to the Second Restatement Effective Date,
the Administrative Agent shall have received a fully completed and executed
notice of borrowing with respect to the Tranche B II Term Loans, together with a
break-funding letter agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Lead Arrangers.

 

(q)  At least 5 Business Days prior to the Second Restatement Effective Date,
the Lead Arrangers shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56) (the “PATRIOT Act”), that
is requested at least 5 Business Days prior to the date when delivery is
required to be made under this paragraph (q).

 

The Administrative Agent shall notify Level 3, the Borrower and the Lenders of
the Second Restatement Effective Date, and such notice shall be conclusive and
binding.

 

SECTION 7.  Consent to Additional Amendments to the Restated Credit Agreement. 
Each Tranche B II Term Lender hereby agrees that the Restated Credit Agreement
and the Security Documents shall be amended (the “Covenant Amendment”) in the
manner set forth in this Section 7.  The Covenant Amendment shall become

 

11

--------------------------------------------------------------------------------


 

effective on the date on which the Administrative Agent (or its counsel) shall
have received executed counterparts to an amendment, consent or other agreement
implementing the Covenant Amendment signed on behalf of Level 3, the Borrower,
the Administrative Agent and such additional Lenders that, when taken together
with the Tranche B II Term Lenders consenting to the Covenant Amendment pursuant
to this Agreement, constitute the Required Lenders as of such date.  Each
Tranche B II Term Lender hereby agrees that any assignee of any Tranche B II
Term Loan on or after the Second Restatement Effective Date shall take such
Tranche B II Term Loan subject to, and shall be bound by, the consent to the
Covenant Amendment provided by the Tranche B II Term Lenders pursuant to this
Agreement.

 

(a)  Section 1.01 of the Restated Credit Agreement shall be amended by inserting
the following new definitions in appropriate alphabetical order:

 

(i)  “‘Permitted First Lien Intercreditor Agreement’ means a First Lien
Intercreditor Agreement, in substantially the form of Exhibit I, by and between
the Collateral Agent and any “Additional Collateral Agent” referred to therein,
Level 3, the Borrower and the other Loan Parties.”

 

(ii)  “‘Permitted First Lien Refinancing Indebtedness’ means refinancing
Indebtedness of a Loan Party permitted to be Incurred under
Section 6.01(b)(viii) and Section 6.02(b)(vi); provided that (a) such
Indebtedness is permitted to be Incurred under the provisions of all other
Material Indebtedness of Level 3 and its Subsidiaries outstanding at the time of
Incurrence thereof, (b) such Indebtedness is Incurred in respect of any Class or
Classes of Loans under this Agreement permitted to be Incurred under
Section 6.01(b)(ii) and Section 6.02(b)(ii) or in respect of any other Permitted
First Lien Refinancing Indebtedness that, when Incurred, met the requirements of
this definition, (c) on the date of Incurrence of such Indebtedness, Loans (of
such Class or Classes as designated by the Borrower) shall be permanently
prepaid pursuant to Section 2.05(a), or other Permitted First Lien Refinancing
Indebtedness shall be permanently prepaid, redeemed, defeased, retired or
repurchased, in an aggregate principal amount (or if issued at a discount, in an
aggregate Accreted Value amount), plus accrued interest thereon and any premium
and expenses payable in connection therewith as permitted by
Section 6.01(b)(viii) and Section 6.02(b)(vi), at least equal to the aggregate
principal amount of such refinancing Indebtedness (and any related commitments
outstanding in respect of such Loans or other Indebtedness so refinanced shall
be permanently reduced by a corresponding amount), (d) such Indebtedness by its
terms, or by the terms of any agreement or instrument pursuant to which such
Indebtedness is issued, does not provide for payments of principal of such
Indebtedness at stated maturity or by way of a sinking fund applicable thereto
or by way of any mandatory redemption, defeasance, retirement or repurchase
thereof by Level 3 or any Restricted Subsidiary (including any redemption,
retirement or repurchase which is contingent upon events or circumstances, but
excluding any retirement required by virtue of the acceleration of any payment
with respect to such Indebtedness upon any event of default thereunder), in each
case prior to the latest Maturity

 

12

--------------------------------------------------------------------------------


 

Date in effect at the time of Incurrence of such Indebtedness and (e) such
Indebtedness has a weighted average life to maturity equal to or greater than
the greatest weighted average life to maturity of any Class of Loans outstanding
at the time of such designation.”

 

(b)  The definition of “Collateral” contained in Section 1.01 of the Restated
Credit Agreement shall be amended and restated in its entirety as follows:

 

“‘Collateral’ means any and all “Collateral”, as defined in any applicable
Security Document (other any Permitted First Lien Intercreditor Agreement). It
is understood that the Collateral shall not include Excluded Collateral (as
defined in the Collateral Agreement).”

 

(c)  The definition of “Security Documents” contained in Section 1.01 of the
Restated Credit Agreement shall be amended by inserting the words “, any
Permitted First Lien Intercreditor Agreement” immediately following the words
“any Loan Proceeds Note Guarantee”.

 

(d)  Section 2.05(b) of the Restated Credit Agreement shall be amended by
inserting the following sentence at the end thereof:

 

“Notwithstanding the foregoing, any Excess Proceeds required to be applied to
Loans pursuant to this Section 2.05(b) shall be applied ratably among the Loans
and, to the extent required by the terms of any Permitted First Lien Refinancing
Indebtedness, the principal amount of such Permitted First Lien Refinancing
Indebtedness then outstanding, and the prepayment of the Loans required pursuant
to this Section 2.05(b) shall be reduced accordingly.”

 

(e)  Clause (ii) of Section 6.01(b) of the Restated Credit Agreement shall be
amended by inserting the following proviso at the end of such clause,
immediately prior to the semicolon:

 

“; provided, however, that solely for the purposes of the establishment of any
revolving credit commitments or any class of term loans pursuant to
Section 9.02(d), this clause (ii) shall also permit the Incurrence of Permitted
First Lien Refinancing Indebtedness”

 

(f)  Clause (ii) of Section 6.02(b) of the Restated Credit Agreement shall be
amended by inserting the following proviso at the end of such clause,
immediately prior to the semicolon:

 

“; provided, however, that solely for the purposes of the establishment of any
revolving credit commitments or any class of term loans pursuant to
Section 9.02(d), this clause (ii) shall also permit the Incurrence of Permitted
First Lien Refinancing Indebtedness”

 

(g)  Clause (1) of Section 6.05(ii) of the Restated Credit Agreement shall be
amended and restated in its entirety as follow:

 

13

--------------------------------------------------------------------------------


 

“(1) pursuant to the Loan Documents to secure Indebtedness permitted to be
Incurred pursuant to clause (ii) of paragraph (b) under Section 6.01 or
clause (ii) of paragraph (b) under Section 6.02 (or Permitted First Lien
Refinancing Indebtedness Incurred pursuant to clause (viii) of paragraph
(b) under Section 6.01 or clause (vi) of paragraph (b) under Section 6.02);”

 

(h)  Section 6.05(ii) of the Restated Credit Agreement shall be amended by
(i) deleting the word “and” appearing immediately after the semicolon at the end
of Clause (3), (ii) inserting the word “and” immediately after the semicolon at
the end of Clause (4) and (iii) adding a new Clause (5) as follows:

 

“(5) on the Collateral to secure Permitted First Lien Refinancing Indebtedness;
provided that such Liens are subject to a Permitted First Lien Intercreditor
Agreement and are permitted under the provisions of all Material Indebtedness of
Level 3 and its Subsidiaries at the time such Liens are incurred;”

 

(i)  A new Section 6.14 shall be added to the Restated Credit Agreement as
follows:

 

“SECTION 6.14.  Amendments to Permitted First Lien Refinancing Indebtedness. 
Level 3 shall not, and shall not permit any Restricted Subsidiary to, amend,
supplement or otherwise modify (pursuant to waiver or otherwise) the terms and
conditions of any documentation governing any Permitted First Lien Refinancing
Indebtedness in violation of the terms of the applicable Permitted First Lien
Intercreditor Agreement.”

 

(j)  A new Section 9.17 shall be added to the Restated Credit Agreement as
follows:

 

“SECTION 9.17.  Permitted First Lien Intercreditor Agreements.  The Lenders
acknowledge that obligations of the Loan Parties under any Permitted First Lien
Refinancing Indebtedness will be secured by Liens on assets of Level 3, the
Borrower and the other Loan Parties that constitute Collateral.  At the request
of the Borrower, the Collateral Agent shall enter into a Permitted First Lien
Intercreditor Agreement establishing the relative rights of the Secured Parties
and of the secured parties under the Permitted First Lien Refinancing
Indebtedness with respect to the Collateral.  The Administrative Agent, the
Collateral Agent, and each Lender, for itself and on behalf of any Secured Party
that is a successor, assignee or Related Party of such Person, hereby
irrevocably (a) consents to the treatment of Liens to be provided for under any
such Permitted First Lien Intercreditor Agreement, (b) authorizes and directs
the Collateral Agent to execute and deliver any such Permitted First Lien
Intercreditor Agreement and any documents relating thereto, in each case on
behalf of the Administrative Agent, the Collateral Agent, each Lender and the
other Secured Parties without any further consent, authorization or other action
by any Lender, (c) agrees that, upon the execution and delivery thereof, each
the Administrative Agent, the Collateral Agent, each Lender and each other
Secured Party will be bound by the

 

14

--------------------------------------------------------------------------------


 

provisions of any such Permitted First Lien Intercreditor Agreement as if it
were a signatory thereto and will take no actions contrary to the provisions of
any such Permitted First Lien Intercreditor Agreement and (d) agrees that no
Lender or other Secured Party shall have any right of action whatsoever against
the Collateral Agent or the Administrative Agent as a result of any action taken
by the Collateral Agent or the Administrative Agent pursuant to this
Section 9.17 or in accordance with the terms of any such Permitted First Lien
Intercreditor Agreement.  Each Lender hereby further irrevocably authorizes and
directs the Administrative Agent and the Collateral Agent to enter into such
amendments, supplements or other modifications to any Permitted First Lien
Intercreditor Agreement in connection with any extension, renewal, refinancing
or replacement of any Obligations and any Permitted First Lien Refinancing
Indebtedness as are reasonably acceptable to the Administrative Agent to give
effect thereto, in each case on behalf of such Lender and the other Secured
Parties and without any further consent, authorization or other action by any
Lender.  The Administrative Agent and the Collateral Agent shall have the
benefit of the provisions of Article VIII with respect to all actions taken by
it pursuant to this Section 9.17 or in accordance with the terms of any such
Permitted First Lien Intercreditor Agreement to the full extent thereof.”

 

(k)  A new Exhibit I shall be added to the Restated Credit Agreement in the form
of Exhibit I attached hereto.

 

(l)  Any provision of any Security Document may be amended, supplemented or
otherwise modified by an agreement in writing entered into by the Administrative
Agent and the Loan Party or Loan Parties that are party thereto to effect such
changes as the Borrower and the Administrative Agent shall determine are
reasonably necessary to facilitate the implementation of any Permitted First
Lien Intercreditor Agreement so long as such amendment, supplement or other
modification is not adverse to the Lenders.

 

SECTION 8.  Effect of Amendment and Restatement; No Novation.  (a)  Except as
expressly set forth herein and in the Restated Credit Agreement, this Agreement
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Agent or the Lenders under any
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations (including, for the avoidance of doubt, any
guarantee obligations and indemnity obligations of the Guarantors), covenants or
agreements contained in any Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in any Loan Document in similar
or different circumstances.

 

(b)  From and after the Second Restatement Effective Date, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and
words of similar import, as used in the Restated Credit Agreement, shall refer
to the Original

 

15

--------------------------------------------------------------------------------


 

Credit Agreement as amended and restated in the form of the Restated Credit
Agreement, and the term “Credit Agreement”, as used in any Loan Document, shall
mean the Restated Credit Agreement.  This Agreement shall constitute a “Loan
Document” for all purposes of the Restated Credit Agreement and the other Loan
Documents.

 

(c)  Neither this Agreement nor the effectiveness of the Restated Credit
Agreement shall extinguish the obligations for the payment of money outstanding
under the Original Credit Agreement or discharge or release any Guarantee
thereof.  Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Original Credit Agreement or
the Guarantee Agreement, which shall remain in full force and effect, except as
modified hereby and by the Restated Credit Agreement.  Nothing expressed or
implied in this Agreement, the Restated Credit Agreement or any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of the Borrower under the Original Credit Agreement or any Loan Party
under any Loan Document (as defined in the Original Credit Agreement) from any
of its obligations and liabilities thereunder.

 

SECTION 9.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW.

 

SECTION 10.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

SECTION 11.  Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

[Signature pages follow]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

 

LEVEL 3 COMMUNICATIONS, INC.,

 

 

 

 

by:

/s/ Robin E. Grey

 

 

Name: Robin E. Grey

 

 

Title: Senior Vice President and Treasurer

 

 

 

LEVEL 3 FINANCING, INC.,

 

 

 

 

by:

/s/ John M. Ryan

 

 

Name: John M. Ryan

 

 

Title: Executive Vice President and Chief Legal Officer

 

--------------------------------------------------------------------------------


 

 

BROADWING, LLC,

BROADWING COMMUNICATIONS, LLC,

BTE EQUIPMENT, LLC,

ELDORADO EQUIPMENT, INC.,

LEVEL 3 COMMUNICATIONS, LLC,

LEVEL 3 ENHANCED SERVICES, LLC,

LEVEL 3 INTERNATIONAL, INC.,

TELCOVE OPERATIONS, LLC,

WILTEL COMMUNICATIONS, LLC,

 

 

 

 

 

 

 

by:

/s/ Neil J. Eckstein

 

 

Name: Neil J. Eckstein

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH CAPITAL CORPORATION,

 

Individually, and as Administrative Agent and

 

Collateral Agent,

 

 

 

 

by:

/s/ Antonikia (Toni) Thomas

 

 

Name: Antonikia (Toni) Thomas

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Tranche B II Term Lender,

 

 

 

 

by:

/s/ Scott Tolchin

 

 

Name: Scott Tolchin

 

 

Title: Managing director

 

--------------------------------------------------------------------------------